Title: From George Washington to Robert Morris, 25 May 1778
From: Washington, George
To: Morris, Robert


                    
                        Dear Sir,
                        Valley-forge May 25th 1778.
                    
                    Your favor of the 9th Instt informed me of the acceptable present which your friend Mr Governeur (of Curracoa) was pleased to intend for me, and for which he will, through you, accept my sincere thanks—these are also due to you my good Sir, for the kind communication of the matter, and for the trouble you have had in ordering the wine forward.
                    I rejoice most sincerely with you, on the glorious change in our prospects. Calmness and serenity, seems likely to succeed, in some measure, those dark and tempestuous Clouds which at times appeared ready to overwhelm us. The game, whether well or ill played hitherto, seems now to be verging fast to a favourable issue, and can not I think be lost, unless we throw it away by too much supineness on the one hand, or impetuosity on the other—God forbid that either of ⟨these should happen at a time when we seem to be upon the point of reaping the fruits of our toil and labour. A stroke, and reverse, under such circumstances, would be doubly distressing.
                    My best respects, in which Mrs. Washington joins, are offered to your Lady, and with sincere thanks for your kind wishes, I remain, Dear Sir, Yr. most obedt. Servt.,
                    
                        G. Washington.⟩
                    
                 